Citation Nr: 1241603	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Board remanded this issue to the agency of original jurisdiction (AOJ) so that a hearing before a Veterans Law Judge (VLJ) could be scheduled at the RO.  However, in October 2012, the Veteran provided a written withdrawal of his hearing request.  See 38 C.F.R. § 20.704(e) (2011).  The Board thus finds that the Veteran's hearing request has been withdrawn and that the matter is appropriately before the Board for appellate review.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the matter was last remanded in May 2012, additional VA clinical notes from the VA Medical Center (VAMC) in Milwaukee, Wisconsin have been received.  A January 2012 clinical note reflects that the peripheral neuropathy of the Veteran's lower extremities may be the result of exposure to herbicides in Vietnam.  In an April 2012 record, the Veteran was diagnosed with diabetes mellitus.  In July 2012, the Veteran advised his treating physicians that he had had neuropathic symptoms in his lower extremities since an in-service injury.   

The evidence of record establishes that the Veteran served in the Republic of Vietnam.  Diabetes mellitus and acute and subacute peripheral neuropathy are included on the list of diseases presumed to be associated with exposure to certain herbicide agents in Vietnam.  38 C.F.R. § 3.307, 3.309.  

Additionally, clinical notes dated in October 2010 and April 2011 reflect that the symptoms associated with the Veteran's service-connected residuals of a right tibia fracture - specifically, the right knee disability associated with that injury - may have increased in severity.  The Board thus finds that claims for service connection for diabetes mellitus and an increased rating for the service-connected residuals of a right tibia fracture, as well as a claim to reopen a previously denied issue of entitlement to service connection for peripheral neuropathy of the lower extremities, have been raised by the record, and are inextricably intertwined with the Veteran's TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  In other words, an award of service connection for diabetes mellitus and/or peripheral neuropathy, and/or an increased rating for the service-connected residuals of a right tibia fracture, may impact the TDIU claim.  Thus, the TDIU issue on appeal must be held in abeyance until these claims are adjudicated. 

On remand, updated treatment records should be requested from the Milwaukee VAMC, and the Veteran should undergo an appropriate VA examination that addresses the effect that his service-connected disabilities have on his employability.  [Currently, the Veteran's service-connected disabilities include:  residuals of a right tibia fracture with tendonitis and arthritis of the right ankle, tendonitis and arthritis of the right knee, and plantar fasciitis with tendonitis of the tibialis anterior portion of the right foot (60%); posttraumatic stress disorder (PTSD) (30%); degenerative arthritis of the right hip (10%); tender residual scar of the right tibia fracture (10%); lumbar strain (10%); and perforation of the left tympanic membrane (0%).]  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims folder, copies of records of treatment that the Veteran has received at the Milwaukee VAMC since October 2012.  If any such records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Then, schedule the Veteran for a VA examination in connection with his TDIU claim.  The designated examiner should review the claims file (and acknowledge in the examination report that such a review has taken place), examine the Veteran, and elicit a detailed occupational and educational history from him.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone [to include residuals of a right tibia fracture with tendonitis and arthritis of the right ankle, tendonitis and arthritis of the right knee, and plantar fasciitis with tendonitis of the tibialis anterior portion of the right foot; PTSD; degenerative arthritis of the right hip; tender residual scar of the right tibia fracture; lumbar strain; and perforation of the left tympanic membrane] combine to make him unable to secure or to follow substantially gainful employment consistent with his education and occupational experience.  In rendering this opinion, the examiner should consider the Veteran's occupational and educational history.  

Also, the examiner should provide an opinion as to the effect that the Veteran's diabetes mellitus and peripheral neuropathy of his lower extremities has on his employability, in light of his occupational and educational history.  

The examiner must provide a complete rationale for the conclusions reached to include, as appropriate, citation to specific evidence of record and/or medical authority.  If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, adjudicate the issues of service connection for diabetes mellitus; entitlement to an increased rating for the service-connected residuals of a right tibia fracture with tendonitis and arthritis of the right ankle, tendonitis and arthritis of the right knee, and plantar fasciitis with tendonitis of the tibialis anterior portion of the right foot; and whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for peripheral neuropathy of the lower extremities.  The Veteran should be notified of his appellate rights.  These issues should only be returned to the Board if the Veteran perfects a timely appeal as to any denials.  

4.  Thereafter, readjudicate the TDIU claim on appeal.  If this claim remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


